Pee Curiam.
A judgment of nonsuit in this case was affirmed by this court December 9, 1913 (see 155 Wis. 235, 144 N. W. 289). The record of the case being still in this court, the appellant, in May, 1914, moved for an amendment to the mandate which would give to the trial court power to entertain and decide an application for new trial of the case based upon affidavits purporting to show newly discovered evidence. Notwithstanding the mandate of affirmance, we do not understand that the affirmance affects in any way the power of the trial court in the matter. We express no opinion upon the sufficiency or timeliness of the motion for a new trial.
Motion denied without costs.